Abatement Order filed April 24, 2014




                                              In The

                            Fourteenth Court of Appeals
                                          ____________

                                      NO. 14-13-00987-CR
                                        ____________

                         RANDALL ANDREZ JEFFERY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee


                           On Appeal from the 149th District Court
                                  Brazoria County, Texas
                                Trial Court Cause No. 70148

                                    ABATEMENT ORDER

      Appellant is represented by retained counsel, Terence C. Norman. On April 4, 2014,
time to file appellant’s brief expired without a brief and no motion for extension of time was
filed. See Tex. R. App. P. 38.6(a). Counsel and the trial court were notified on April 8, 2014,
that no brief had been received. No response from appellant has been received.

      Pursuant to Tex. R. App. P. 38.8(b) (a copy of which is attached) the judge of the 149th
District Court shall (1) immediately conduct a hearing, at which appellant, appellant’s counsel,
and state’s counsel shall participate, either in person or by video teleconference, to determine
(a) whether appellant desires to prosecute his appeal; (b) whether appellant is indigent; (c) if not
indigent, whether appellant has abandoned the appeal or whether appellant has failed to make
necessary arrangements for filing a brief; (d) the reason for the failure to file a brief; (e) if
appellant desires to continue the appeal, a date certain when appellant’s brief will be filed; and
(2) prepare a record, in the form of a reporter’s record, of the hearing. If appellant is indigent,
the judge shall take such measures as may be necessary to assure effective representation of
counsel, which may include the appointment of new counsel. The judge shall see that a record
of the hearing is made, shall make findings of fact and conclusions of law, and shall order the
trial clerk to forward a transcribed record of the hearing, a videotape or compact disc, if any,
containing a recording of the video teleconference, and a supplemental clerk’s record containing
the findings and conclusions. Those records shall be filed with the clerk of this court within
thirty days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the trial court’s
findings and recommendations are filed in this Court.          The Court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the Court may reinstate the
appeal on its own motion. It is the responsibility of any party seeking reinstatement to request a
hearing date from the trial court and to schedule a hearing in compliance with this Court’s
order. If the parties do not request a hearing, the court coordinator of the trial court shall set a
hearing date and notify the parties of such date.


                                          PER CURIAM
                             RULE 38. REQUISITES OF BRIEFS



Tex. R. App. P. 38.8. Failure of Appellant to File Brief.

      (b) Criminal Cases.

             (1) Effect. An appellant=s failure to timely file a brief does not authorize either
dismissal of the appeal or, except as provided in (4), consideration of the appeal without briefs.

             (2) Notice. If the appellant=s brief is not timely filed, the appellate clerk must
notify counsel for the parties and the trial court of that fact. If the appellate court does not
receive a satisfactory response within ten days, the court must order the trial court to
immediately conduct a hearing to determine whether the appellant desires to prosecute his
appeal, whether the appellant is indigent, or, if not indigent, whether retained counsel has
abandoned the appeal, and to make appropriate findings and recommendations.

             (3) Hearing. In accordance with (2), the trial court must conduct any necessary
hearings, make appropriate findings and recommendations, and have a record of the
proceedings prepared, which recordCincluding any order and findingsCmust be sent to the
appellate court.

             (4) Appellate Court Action. Based on the trial court=s record, the appellate court
may act appropriately to ensure that the appellant=s rights are protected, including initiating
contempt proceedings against appellant=s counsel. If the trial court has found that the appellant
no longer desires to prosecute the appeal, or that the appellant is not indigent but has not made
the necessary arrangements for filing a brief, the appellate court may consider the appeal
without briefs, as justice may require.